-Action to set aside alleged fraudulent conveyances of real property by a judgment debtor. Amended judgment unanimously affirmed, with costs. This court, makes the following additional finding of fact: That premises 81 Montgomery Street, Valley Stream, New York, were conveyed by defendant Caroline Frank to defendant Charles Frank and by defendant Charles Frank to defendant Carfra Realty Corporation, and that premises 268 West Merrick Road, Freeport, New York; the unimproved lot on Forest Avenue, Rockville Centre, New York; and the unimproved lot on Sunrise Highway, Massapequa, New York, were conveyed by defendant Caroline Frank to defendant Carfra Really Corporation with actual intent to hinder, delay, and defraud the creditors of Caroline Frank, including the plaintiff; and that said Carfra Realty Corporation was formed for the purpose of taking conveyances of said premises from, and now holds the same for, the benefit of said Caroline Frank. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.